                                                                                                                                                                                                                                                                                                                                                                                             Case 1:18-mc-00458-LGS-OTW Document 3 Filed 10/05/18 Page 1 of 3

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !"#$%&&'(%)*#+$'#%+$),%-+#.%%/


0&'"(/"11#+                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2%1%(2'(/#+
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                          !                                                                          "                                           #                               $                                                  




!""#$%&'()*+,-$.*/0.&1*!22$&))1*0%2*3&4&56#%&*/7.8&$9*                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !""#$%&')*+:;*<%#=%9 *
 %                   &                               '                   (                           (                                                   )                           *                                           +                       (                           &                                   ,                       -                           .                           /       0                   &                           1                       +                       /       2               3                           4                   &           -       -           '       5                   +       (           6               7           7           8




 9           :                       ;                                           ;                                           <                                   4                       2                   /       ,                           ,                               2                   6                           =                       >                                                           4                       &                       '       2               ,                           ?               ;           ;




 >                               +                                   @                       1                                   '       (                           A                           2               B                           (                       6                                   C                               D                                               E                   ;                   ;                       ;                       F




                 ,                           -           H                               I                           E                           ;                           E                           J                           F                           :                           K                               L           K                               ;                       ;               ;
 G




>?@AB:C3:D/* D,*A!@?*                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .34+5674+89+3+47:7;39+<34=+>==?+@9=A78B4;C+D7;=E+7?+#2(F+G+
 M                       N                                                   O                           P               O                           P       Q                                           R                                                   S               Q                                                       T                                           U                               P           V                       W                               Q                               X                       N                   T           Y                                   P           R                           Z                           P       [                           Q           S           \               Q               T       N               P       ]           R




 M                           T                   Q                                               W                                           N                                   N                                       [                                               P               R                                       ]                                   V                                                   M                                   ^                                   T           V                       ^                   _                       R               O                                       O       Q                           `                   a                               b           c       d               c       e                   c           f




 g                   h                                       a                                                   `




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /#E*            ✔   F&)E*       G72H&*C$&I-#7)4'*!))-H%&2*JJJJJJJJJJJJJJ*

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :;*'&)1*=0)*"6-)*K0)&L*M#4N*                 :%I#4N*    >-).-))&2N!/#*      *F&)*

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 +,%-"./%01#"%234"%                              !5%63."%78$%
('/*-%+)1+$'#%+

                                                 "!!#9%&:;:<%98418=%48%68>?"@%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "!!#9%)D;)%K??@1I3418=%48%M=,8EI"%K2>1=1.4E341#"%XE2"E%
                                                 "!!#9%&:;:<%98418=%48%AB3.C%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !B@"%<K%!B@"%8,%V1#1.18=%8,%ZB.1="..%3>8=0%V1.4E1I4%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               UB20".%
                                                 "!!#9%&:;:D%+=4"E="4%+=,E1=0">"=4%
                                                 "!!#9%&:;::%FBE"4-%68>?3=1".%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "!!#9%):%^3EE3=4%,8E%M=4E-%5%+=.?"I418=%8,%HE">1.".%
                                                 "!!#9%&:;G)<%FBE"41".%HE8I""21=0.%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "!!#9%)J%HE1#3I-%KI4%K??@1I3418=%
                                                 "!!#9%&J;):)%K448E="-%6C3=0"%8,%73>"%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "!!#9%L&%HE1#3I-%KI4%K??@1I3418=%
                                                 "!!#9%**;&L%FM6%N14103418=%48%OE""P"%KII8B=4%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "!!#9%L*%XE2"E%8,%68>>8214-%M]IC3=0"%68>>1..18=%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               V1E"I41=0%H"E.8=%48%H3-%98="-%
                                                 "!!#9%**;*::%FBQ?8"=3.%;%R3Q"3.%68E?B.%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 "!!#9%L)%H"41418=%,8E%^E14%48%HE82BI"%O"2"E3@%HE1.8="E%1=%
                                                 "!!#9%**;*:J%FBQ?8"=3.%;%R3Q"3.%68E?B.%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      F434"%68BE4%
                                                 "!!#9%*D;::%F3@"%8,%S=I@31>"2%F"3>"=T.T%M,,"I4.%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        "!!#9%LL%+=.?"I418=%^3EE3=4%;%V"?3E4>"=4%8,%M="E0-%
                                                 "!!#9%*:;DD%O8E,"14BE"%HE8I""21=0.%;%OB=2.%R"@2%1=%4EB.4$%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "!!#9%LG%XE2"E%8,%K=84C"E%V1.4E1I4%68BE4%4C34%4C"%F434"%
                                                                                                                                                                                             ):%SF6%*'GD%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      68BE4%HE82BI"%
                                                 "!!#9%*:;L&)%!"01.4E3418=%8,%3%UB20>"=4%,E8>%K=84C"E%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "!!#9%L<%XE2"E%48%F43-%\E3=.,"E%8,%O"2"E3@%HE1.8="E%
                                                                                                                                                                                             V1.4E1I4%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "!!#9%LD%73418=3@%N3Q8E%!"@3418=.%Z83E2%
                                                 "!!#9%*:;L&G%K2>1=1.4E341#"%FBQ?8"=3%HE8I""21=0.%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "!!#9%L'%K??@1I3418=%48%!";X?"=%61#1@%63."_.`%4C34%3E"%
                                                 "!!#9%*:;L&<%!"01.4E3418=%8,%F4B2"=4%N83=%UB20>"=4%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          >8E"%4C3=%)<%-"3E.%8@2%
                                                 "!!#9%*:;J:*%78=WB21I13@%61#1@%O8E,"14BE"%HE8I""21=0%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "!!#9%L:%K??@1I3418=%,8E%!"3..10=>"=4%8,%Z3=[EB?4I-%
                                                 "!!#9%*J;)<%XE2"E%KB4C8E1P1=0%+!F%X,,1I"E%48%M=4"E%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          HE8I""21=0%
                                                                                                                                                                                             HE">1.".%,8E%N"#-%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "!!#9%LJ%K??@1I3418=%,8E%V1.I8#"E-%3=2%+=.?"I418=%8,%
                                                 "!!#9%*J;<:%Y"="E3@%Z8=2.%1=%K2>1E3@4-%HBE.$%48%N8I3@%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V","=23=4%V"431="2%1=%O"2"E3@%HE1.8=%
                                                                                                                                                                                             K2>1E3@4-%!B@"%:%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            "!!#9%G*%XE2"E%8,%!"4BE=%8,%):a))<G())<<%H"41418=%
                                                 "!!#9%*J;DL%!"I"1#"E.%;%HE8?"E4-%1=%X4C"E%V1.4E1I4.%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    "!!#9%G)%XE2"E%V"=-1=0%F43-%8,%V"?8E43418=%
                                                 "!!#9%*J;':%V"=13@%48%FB"%+=%O8E>3%H3B?"E1.%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            "!!#9%GL%68=4">?4%8,%68BE4%1=%Z3=[EB?4I-%
                                                 "!!#9%));*%V".10=3418=%Q-%S$F$%K448E="-%8,%+=21#12B3@%48%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "!!#9%GG%6@31>%68>?"=.3418=%B=2"E%N8=0.C8E">"=%5%
                                                                                                                                                                                             3II"?4%."E#1I"%8,%.B>>8=.%3=2%I8>?@31=4%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          R3EQ8E%^8E["E.%68>?"=.3418=%KI4%
                                                 "!!#9%));)%V".10=3418=%8,%1=21#12B3@%48%1..B"%I"E41,1"2%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                "!!#9%GD%XE2"E%OE8>%K=84C"E%V1.4E1I4%,8E%HBQ@1I%b1"c1=0%
                                                                                                                                                                                             I8?1".%1=%Q3=[EB?4I-%?3E4%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "!!#9%G'%Z3=[EB?4I-%63.".%;%Z",8E"%K??"3@%O1@"2%
                                                 "!!#9%)L%H"41418=%48%H"E?"4B34"%\".41>8=-%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "!!#9%G'H+\E3=.>1..18=%8,%HE8?8."2%O1=21=0.%8,%O3I4%3=2%
                                                 "!!#9%)<;*%XE2"E%,8E%M=4E-%48%M,,"I4%N"#-%;%+!F%9344"E%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      68=I@B.18=.%8,%N3c%
                                                 "!!#9%)<;)%H"E>1..18=%48%C3#"%3II"..%48%.3,"%2"?8.14%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "!!#9%G:%K??@1I3418=%,8E%K??81=4>"=4%8,%68B=."@%;%78%63."%
                                                      Q8]".                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   +=%\C1.%68BE4%
                                                 "!!#9%)D;*%HE8I""21=0%48%M=,8EI"%XE2"E%8,%K2>1=1.4E348E%;%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "!!#9%GJ%XE2"E%V"=-1=0%68>>"=I">"=4%8,%61#1@%KI418=%
                                                                                                                                                                                             73418=3@%6E"214%S=18=%
                                                                                                                                                                                             !"#$%&%
                 Case 1:18-mc-00458-LGS-OTW Document 3 Filed 10/05/18 Page 2 of 3
/*!3*O*B*?*D*,*A*!@*?*A*D*/*3*:/*O*?*>%

   "!!#9%<*%XE2"E%48%FC8c%63B."%;%63."%Z"1=0%\E3=.,"EE"2%         "!!#9%'*%K??@1I3418=%E"a%O"2"E3@%!B@".%6E$%**_"`_)`%
        ,E8>%78E4C"E=%V1.4E1I4%8,%7"c%d8E[%                        "!!#9%')%XE2"E%8,%K443IC>"=4%8,%K=84C"E%V1.4E1I4%e%MV7d%
   "!!#9%<)%K??@1I3418=%,8E%N"3#"%48%O1@"%3%68>?@31=4%            "!!#9%'L%FBQ?8"=3%48%Y8#"E=>"=4%K0"=I-%
   "!!#9%<L%XE2"E%Z3EE1=0%+=21#12B3@%,E8>%M=4"E1=0%               "!!#9%'<%K??@1I3418=%,8E%^E14%8,%Y3E=1.C>"=4%
        68BE4C8B."%ZB1@21=0%
                                                                   "!!#9%'D%6"=4E3@%b18@3418=.%ZBE"3B%
   "!!#9%<G%+>>10E3418=%734BE3@1P3418=%;%XE2"E%V"@3-1=0%          "!!#
                                                                    ✔ 9%''%K??@1I3418=%48%C3#"%.BQ?8"=3%1..B"2%48%?"E.8=%
        V"?8E43418=%
                                                                        @1#1=0%1=%4C1.%21.4E1I4%E"03E21=0%3I418=%1=%,8E"10=%I8B=4E-%
   "!!#9%<<%H"41418=%,8E%K??81=4>"=4%8,%+>?3E413@%S>?1E"%e%            8E%4E1QB=3@%
        N3Q8E%93=30">"=4%!"@3418=.%KI4%3=2%X4C"E.%
                                                                   "!!#9%J&%XE2"E%8,%K443IC>"=4%
   "!!#9%<:%K??@1I3418=%,8E%M]4"=.18=%8,%\1>"%48%O1@"%H"41418=%   "!!#9%JL%N"44"E.%!80348E-%%ggggggggggggggggggggggggg%
        ,8E%!">8#3@%
   "!!#9%<J%K??@1I3418=%48%HE82BI"%O"2"E3@%HE1.8="E%1=%F434"%     "!!#9%JG%X4C"E%%gggggggggggggggggggggggggggggggggg%
        68BE4%
   "!!#9%D'%7841I"%8,%M#1I418=%48%FfB344"E.%_SFK%63.".`%
                                                                                    Case 1:18-mc-00458-LGS-OTW Document 3 Filed 10/05/18 Page 3 of 3
>D*FDO*AP!:Q*3R:@*A!@?*:@*B?P!3?>*3D*!*Q:@A?PP!/?DO@*A!@?*/DS*C?/>:/T*:/*3R?*@>/FE* :,*@D1*@3!3?:


JUDGE                                                                                                                                                                                   MISCELLANEOUS CASE NUMBER

NOTE: C4&0)&*)78.-"*0"*"6&*"-.&*#;*;-4-%H*0%*&U540%0"-#%*#;*=6'*K0)&)*0$&*2&&.&2*$&40"&2*

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)




i   j       k           l           m           n       o   n       p       q   r   s   t   r   t   u   n   v   w   x   y   y   t   p   n   z   z   w   s   n   {   n   o   |   w   }   k   u   n   ~   t   o   o   k      n   z      w      x      q                  |   w      i                 w                            k   t   w         




DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)




DEFENDANT(S) ADDRESS UNKNOWN

!MH!MFM7\K\+X7%+F%RM!MZd%9KVM%\RK\/%K\%\R+F%\+9M/%+%RKbM%ZMM7%S7KZNM/%^+\R%!MKFX7KZNM%V+N+YM76M/%\X%KF6M!\K+7%\RM%
!MF+VM76M% KVV!MFFMF%XO%\RM%OXNNX^+7Y%VMOM7VK7\Fa%




AR?A<*D/?L%K\%NMKF\%X7M%HK!\d%+F%H!X%FM%                                                                                                                                            /#%         ✔               F&)%
AR?A<*D/?L%\R+F%K6\+X7%FRXSNV%ZM%KFF+Y7MV%\X%                                                                                                                                                           SR:3?*CP!:/@%                                           Q!/R!33!/%                          ✔

    VK\M%                                                                       @:T/!3OB?*D,*!33DB/?F*D,*B?ADB>*                                                                                                                                !>Q:33?>*3D*CB!A3:A?*:/*3R:@*>:@3B:A3

                                                                                                                                                                                                                                            S$F$%YXbM!79M7\%K\\X!7Md%
                                                               




                                                                                                                                                                                                                                            7X%


                                                                                                                                                                                                                                    ✔       dMF%_VK\M%KV9+\\MV%9X$ggggggg%d!$%gggggggg`%                                               




    !M6M+H\%h%
                                                                                                                                                                                                                                            K\\X!7Md%ZK!%6XVM%h%ggggggggggggggggggggg%




    !BQ-%U$%iE3W1I[/%6@"E[%8,%68BE4/%                                                                                                                                                                                           V34"2*

Q-%!"#$%&
